I concur in the conclusion of Mr. Justice Wilbur, which results in a reversal of the judgment in this case, primarily for the reason that it is the general rule that the uncontradicted and unimpeached testimony of a witness tending to establish an issuable fact in the case may not be arbitrarily disregarded by the trial court. (Hayward v. Rogers,62 Cal. 348, 372; Gage v. Billing, 12 Cal.App. 688
[108 P. 664], 10 Cal. Jur., P. 1143.) To the contrary, such testimony must be accepted as proof of the fact which it is offered to establish unless it can be said that such testimony is so inherently incredible and improbable as to amount to no evidence at all. (Hutchinson v. Holland, 47 Cal.App. 710
[190 P. 1072]; Hynes v. White, 47 Cal.App. 549 [190 P. 836].) In the instant case the testimony of several witnesses concerning the issue of the execution and delivery of the deed in controversy is not inconsistent with the circumstances which admittedly preceded, attended, and followed the making and alleged delivery of said deed, and prima facie no good reason appears why the testimony of said witnesses may not be said to reasonably harmonize with said circumstances. In the absence of circumstances tending to support a conclusion opposite to that deducible from the testimony of those witnesses, the trial court was not privileged to reject their testimony. (Williams
v. Covillaud, 10 Cal. 419; In re Sullivan'sEstate, 190 Cal. 229 [211 P. 458].)
Rehearing denied.
  All the Justices concurred. *Page 412